Citation Nr: 1107815	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-07 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
(claimed as allergies).

2.  Entitlement to service connection for degenerative disc 
disease, L5-S1 (low back disorder).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression (as secondary to low back 
disorder), posttraumatic stress disorder (PTSD), and bipolar 
disorder.

4.  Entitlement to non-service-connected pension.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
February 2003 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated August 2007 and December 
2007, of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

Based on the evidence of record, the Veteran has been diagnosed 
with PTSD and bipolar disorder.  The Board has recharachterized 
the issue as entitlement to service connection for an acquired 
psychiatric disorder to include depression (as secondary to low 
back disorder), PTSD, and bipolar disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

The issues of service connection for low back disorder, service 
connection for an acquired psychiatric disorder, and non-service-
connected pension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain a respiratory injury or disease 
in service.

2.  Symptoms of allergic rhinitis were not chronic in service.  

3.  Symptoms of allergic rhinitis have not been continuous since 
service separation.

4.  The Veteran's allergic rhinitis is not related to his active 
service.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.380 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) Veteran status;  
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  

In a timely February 2007 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, what information and 
evidence must be submitted by the Veteran, and what information 
or evidence VA will attempt to obtain.  

The Veteran has not been afforded a VA medical examination with 
respect to the issue of service connection for allergic rhinitis; 
however, the Board finds that a VA examination is not necessary 
in order to decide this claim.  VA must provide a VA medical 
examination when there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates 
that the Veteran did not sustain a respiratory injury, disease, 
or event in service, there is no duty to provide a VA medical 
examination.  The Board also finds that the weight of the 
evidence also demonstrates no chronic allergic rhinitis symptoms 
in service and no continuity of allergic rhinitis symptoms since 
service separation.  Because there is no in-service injury or 
disease to which a competent medical opinion could relate the 
current disability, there is no reasonable possibility that a VA 
examination or opinion could aid in substantiating the current 
claim for service connection for allergic rhinitis.  See 38 
U.S.C.A. § 5103A(a)(2) (VA "is not required to provide 
assistance to a claimant . . . if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance 
where there is "no reasonable possibility that further 
assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's allergic rhinitis would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's allergic rhinitis and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service, so would be of no probative value.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of an in-service injury, disease, or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A.  
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R.  
§ 3.303(d).

The Board notes that diseases of allergic etiology, including 
bronchial asthma and urticaria, may not be disposed of routinely 
for compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so existent, 
a comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability during 
service may not be disposed of routinely as natural progress or 
as due to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2010).

In the case of a Veteran who engaged in combat with the enemy in 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 
1154(b), however, can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to a current disorder.  
See Libertine, 9 Vet. App. at 522-23.  The provisions of  
38 U.S.C.A. § 1154(b) do not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal the Board must also analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

Service Connection for Allergic Rhinitis

The Veteran contends that he suffers from allergies due to 
service.  He does not allege any specific instances of allergic 
rhinitis in service.  The Veteran further contends that he has 
suffered from allergy symptoms since service.  

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not sustain a respiratory injury, disease, or 
event in service, and that allergy symptoms were not chronic in 
service.  In a March 2003 immunization questionnaire, the Veteran 
reported no allergies.  In an April 2003 service treatment 
record, the Veteran complained of sore throat, cough, and nasal 
congestion.  In a December 2003 VA post-deployment health 
assessment, the Veteran reported no symptoms of runny nose, 
cough, or difficulty breathing.  In the December 2003 VA post-
deployment health assessment, the Veteran also reported that, 
during his deployment from  
April 2003 to June 2003, his health stayed about the same or got 
better.  The Veteran was not placed on permanent profile or 
restriction in service because of allergic rhinitis or allergy 
symptoms.  As noted above, an injury incurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates 
that symptoms of allergic rhinitis have not been continuous since 
service separation in January 2004.  As indicated, the Veteran 
did not have chronic allergy symptoms in service.  Following 
service separation in January 2004, the evidence of record shows 
no complaints, diagnosis, or treatment for allergies until 
January 2006.  In addition to the Veteran's denial of allergy 
symptoms at service separation, the absence of post-service 
complaints, findings, diagnosis, or treatment after service prior 
to  
January 2006 is one factor that tends to weigh against a finding 
of continuous symptoms of allergic rhinitis after service 
separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (holding that the Board may weigh the absence of 
contemporaneous medical evidence as one factor in determining 
credibility of lay evidence, but the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence).  

While the Veteran is competent to state that he had allergy 
symptoms at any time, including in service, the Board finds that 
the Veteran's more recent assertions of chronic allergy symptoms 
in service and continuous allergy symptoms since service, made in 
the context of the December 2006 claim for service connection 
(disability compensation) for allergies, are outweighed by the 
Veteran's own histories that he gave for treatment purposes.  For 
example, the Veteran's recent statements of continuous post-
service allergy symptoms are inconsistent with the histories he 
gave, as recorded in VA and private treatment records.  In a  
January 2004 private progress note, the Veteran did not report 
any allergy symptoms.  In a September 2004 private progress note, 
the Veteran did not report any allergy symptoms.  In a February 
2005 VA nursing note, the Veteran did not report current allergy 
symptoms or a history of allergy symptoms.  The histories 
presented during private treatment do not include a mention of 
post-service symptoms or treatment of allergic rhinitis.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's 
denial of service connection and finding that the Veteran's 
recent post-service account of in-service events was not credible 
because the Veteran had previously given other histories and 
theories that did not mention the alleged in-service event, and 
first "came up with the story" years after service and in 
connection with the compensation claim).  

As the statements made to private and VA physicians in January 
2004,  
September 2004, and February 2005 were made during the course of 
treatment, they are afforded greater probative weight than those 
more recent statements made in conjunction with the Veteran's 
December 2006 claim for VA disability compensation benefits.  For 
treatment, the Veteran would be expected to give a full and 
accurate history to get good treatment.  In none of these 
examinations during treatment does the Veteran mention allergy 
symptoms in service or continuous allergy symptoms since service.  
See Rucker, 10 Vet. App. 73 (observing that, although formal 
rules of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate; statements made to 
physicians for the purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care); 
Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 
(1991).  

Based upon the above discussion, the Board finds that there are 
multiple reasons to conclude that the lay and medical evidence 
that is of record weighs against the claim for service connection 
for allergic rhinitis, and outweighs the Veteran's more recent 
contentions regarding in-service allergic rhinitis, in-service 
allergy symptoms, and post-service allergy symptoms.  Also, even 
if there were symptoms of allergies in service, seasonal and 
other acute allergic manifestations subsiding on the absence of 
or removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  See 38 C.F.R. § 3.380.  
Thus, there is no credible evidence of continuous allergy 
symptoms since service.  

Further, there is no medical opinion that relates allergic 
rhinitis to service and no basis for such an opinion, because 
there was no in-service respiratory injury, disease, or event, 
and even if allergy symptoms were present during service, 
seasonal and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  See 
38 C.F.R. § 3.380.  Therefore, any such purported opinion would 
be speculative.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for allergic rhinitis, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for allergic rhinitis is denied.


REMAND

A remand is required in this case to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d).

In order to establish service connection for a claimed disorder, 
generally, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167  
(Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the 
Veteran has been diagnosed with low back disorder.  Concerning 
the question of in-service disease or injury, service treatment 
records reflect that in August 2003, the Veteran received 
treatment for a low back injury.  The August 2003 report noted 
that the lumbar spine area was tender on palpation and reported a 
diagnosis of low back strain/muscle spasm.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern the relationship, if any, between the Veteran's 
diagnosed low back disorder and his military service, in 
particular the  
August 2003 service treatment record reflecting treatment for a 
low back injury in service.  These questions must be addressed by 
an appropriately qualified medical professional.  See Charles, 16 
Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim).

The Board finds that there is a complex medical question 
presented by this case which is not currently addressed by the 
evidence of record.  The Board notes that no VA or private 
medical report is of record with an etiology opinion specifically 
addressing the question of relationship of current low back 
disorder to active service.  

In disability compensation (service connection) claims, VA must 
provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon, 20 Vet. App. at 81.

With respect to the factor of relationship of current disability 
to service, the United States Court of Appeals for Veterans 
Claims has indicated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and a veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon, 20 Vet. App. at 83; see 
also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while 
there must be "medically competent" evidence of a current 
disability, "medically competent" evidence is not required to 
indicate that the current disability may be associated with 
service).

Given the low back injury in service, the Veteran's reported 
history of low back symptoms, and the current diagnosis of 
degenerative disc disorder, the Board finds that a VA examination 
with medical nexus opinion is required to determine whether the 
current low back disorder is causally related to active service.  

With regard to acquired psychiatric disorder, the Veteran has 
contended that his depression is secondary to his low back 
disorder.  Secondary service connection is warranted where a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary service 
connection claim are: (1) evidence of a current disability for 
which secondary service connection is sought; (2) a disability 
for which service connection has been established; and (3) 
competent evidence of a nexus between the two.  See Shedden, 381 
F.3d at 1167.  Because the Board has remanded the inextricably 
intertwined issue of low back disorder, the issue of depression, 
as secondary to low back disorder, must also be remanded for 
further development.

The Veteran has been diagnosed with PTSD.  The Veteran has 
identified several stressful circumstances from service in 
support of this claim; however, further evidentiary development 
is required.  The Veteran must first be prompted to give more 
specific information on each incident.  If possible, he should 
provide dates (or approximate dates within a time period of 60 
days), locations, complete names of individuals involved, and his 
unit designation at the time.  He should further be prompted to 
offer any supporting evidence to confirm the events described, 
including but not limited to official service records, and lay 
statements from individuals involved.

Following this, the RO should undertake any necessary measures to 
independently corroborate the Veteran's alleged stressors, 
including if warranted a unit history information request to the 
U. S. Army and Joint Services Records Research Center (JSRRC) for 
this purpose.

Provided that through the above requested development at least 
one claimed stressor is independently verified, then schedule the 
Veteran for a VA psychiatric disorders examination.  The 
designated examiner should indicate whether a medical diagnosis 
of PTSD is warranted and, if this is established, he should then 
offer an opinion as to whether this condition is the result of a 
confirmed stressor from service.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Also, in December 2006, the Veteran filed a claim for non-
service-connected pension.  The RO denied the claim in an August 
2007 rating decision.  In April 2008, the Veteran submitted a 
Notice of Disagreement (NOD) disagreeing with the RO's August 
2007 rating decision; however, the RO has not yet issued a 
Statement of the Case (SOC) addressing entitlement to non-
service-connected pension.  When a claimant has filed a NOD and 
there is no SOC on file for that issue, the Board must remand, 
not refer, the issue to the RO for issuance of a SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  
Accordingly, the issue of entitlement to non-service-connected 
pension must be remanded.

Accordingly, the issues of service connection for low back 
disorder, service connection for an acquired psychiatric 
disorder, and entitlement to non-service-connected pension are 
REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA compensation examination to 
determine the nature and etiology of the 
Veteran's low back disorder.  The relevant 
documents in the claims folder should be made 
available to the VA examiner for review.  

All indicated tests and studies are to be 
performed.  The VA examiner should also 
request a history from the Veteran.  A 
notation to the effect that the record review 
and history took place should be included in 
the report of the examiner.

The examiner is directed to consider the 
Veteran's reported history of low back 
symptoms in service.  For the purposes of the 
examination, the Veteran's service treatment 
records document treatment for a low back 
injury in service in August 2003.  The August 
2003 report noted that the lumbar spine area 
was tender on palpation and reported a 
diagnosis of low back strain/muscle spasm.

Based upon a review of all the record, 
including service treatment records, history 
of the Veteran, and clinical findings, the VA 
examiner is requested to offer the following 
opinion:

Is it at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that the 
low back disorder is causally or 
etiologically related to the Veteran's active 
service, including the August 2003 low back 
injury in service?  

Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

All opinions are to be accompanied by a 
rationale consistent with the evidence of 
record.  If the requested medical opinion 
cannot be given, the examiner should state 
the reason(s) why.

2.  After completion of the above development, 
the claim for service connection for low back 
disorder should be readjudicated.  If any 
benefit sought on appeal is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC), and 
should be afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

3.  If service connection for low back 
disorder is granted:

The RO/AMC should schedule the Veteran for a 
VA mental disorders examination to 
determine the nature and etiology of the 
Veteran's depression.

The examiner should offer the following 
opinion:

a)  Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's depression is proximately due to 
or was aggravated by his low back 
disorder?  The examiner should identify 
the baseline level of severity of the 
depression prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the depression is 
due to natural progress, the examiner 
should identify the degree of increase in 
severity due to natural progression.

The RO/AMC should provide the Veteran an 
opportunity to identify information that 
pertains to his alleged stressors from 
service.  Request further information with 
respect to the stressors he has described, to 
include such details as specific locations, 
dates (preferably within no more than a 60-
day timeframe), names of any other 
individuals involved, and his unit 
designation at the time of the event(s) 
claimed.  Also inform him of the opportunity 
to submit any evidence helping to verify 
these events, including lay statements from 
other individuals involved.

Then undertake all appropriate action to 
assist in the independent corroboration of 
the Veteran's stressors.  This should include 
a request for relevant unit history 
information from the JSRRC as necessary.

Provided that at least one claimed stressor 
has been independently verified, then 
schedule the Veteran for a VA PTSD 
examination.  The designated examiner should 
provide an opinion indicating whether it is 
at least as likely as not (i.e., 50 percent 
or greater probability) the Veteran has PTSD 
due to a confirmed stressor from service.  In 
making this determination, only a stressor 
that is related to participation in combat 
during service or that has been independently 
verified is to be considered.  If PTSD is 
diagnosed, the examiner should indicate what 
specific stressor in service provided the 
basis for this diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the DSM-IV criteria 
for this diagnosis.

4.  If service connection for low back 
disorder is denied:

The RO/AMC should provide the Veteran an 
opportunity to identify information that 
pertains to his alleged stressors from 
service.  Request further information with 
respect to the stressors he has described, to 
include such details as specific locations, 
dates (preferably within no more than a 60-
day timeframe), names of any other 
individuals involved, and his unit 
designation at the time of the event(s) 
claimed.  Also inform him of the opportunity 
to submit any evidence helping to verify 
these events, including lay statements from 
other individuals involved.

Then undertake all appropriate action to 
assist in the independent corroboration of 
the Veteran's stressors.  This should include 
a request for relevant unit history 
information from the JSRRC as necessary.

Provided that at least one claimed stressor 
has been independently verified, then 
schedule the Veteran for a VA PTSD 
examination.  The designated examiner should 
provide an opinion indicating whether it is 
at least as likely as not (i.e., 50 percent 
or greater probability) the Veteran has PTSD 
due to a confirmed stressor from service.  In 
making this determination, only a stressor 
that is related to participation in combat 
during service or that has been independently 
verified is to be considered.  If PTSD is 
diagnosed, the examiner should indicate what 
specific stressor in service provided the 
basis for this diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the DSM-IV criteria 
for this diagnosis.

5.  After completion of the above development, 
the claims for service connection for an 
acquired psychiatric disorder, to include 
depression (as secondary to low back 
disorder), PTSD, and bipolar disorder should 
be readjudicated.  If any benefit sought on 
appeal is not granted, the Veteran should be 
furnished with a Supplemental Statement of the 
Case (SSOC), and should be afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

6.  The Veteran should be furnished with a 
Statement of the Case addressing the claim 
for entitlement to non-service-connected 
pension.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


